Filed 7/3/14 P. v. McClelland CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B251285

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA073761)
         v.

JAMES MCCLELLAND,

         Defendant and Appellant.




THE COURT:*

         A jury convicted appellant James McClelland of resisting an executive officer in
the performance of his duties in violation of Penal Code section 69. Appellant admitted
four prior felony convictions (two separate prison commitments) alleged pursuant to
Penal Code section 667.5, subdivision (b). The trial court sentenced appellant to four
years in county jail, comprised of the midterm of two years for the substantive offense



*
         ASHMANN-GERST, Acting P.J., CHAVEZ, J., FERNS, J.†

†     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
and one consecutive year for each prior term of imprisonment. Appellant timely
appealed.
                                         FACTS
       On April 8, 2013, at approximately 4:20 p.m., Jonathan Michael Arnoldi and his
girlfriend Constance Hall, were returning to their home when they saw appellant enter
their residence through a side window. Arnoldi called 911 and reported a burglary.
       Los Angeles Police Department Sergeant Michael Henderson responded to the
burglary call. Sergeant Henderson was on duty and was dressed in full uniform. Arnoldi
waved Sergeant Henderson down and told him that appellant was a “very violent person”
and he was “scared to death of him.” Arnoldi pointed to his residence and Sergeant
Henderson saw appellant pacing back and forth in the front yard. Sergeant Henderson
approached appellant and ordered him to get down on his knees. Appellant initially
complied but then became agitated and said, “Fuck you. You’re not really the police. I
am not doing anything you tell me to do.” Appellant adopted a fighting stance and
advanced towards Sergeant Henderson. Sergeant Henderson used his Taser but it seemed
to have no effect on appellant. Appellant continued to advance “swinging wildly” and
connected with a blow to the side of Sergeant Henderson’s head. Appellant attempted to
leave and Sergeant Henderson pepper sprayed him. Appellant was eventually detained
by other police officers at a park approximately 400 yards away.
       Appellant testified on his own behalf. He admitted he resisted the commands of
Sergeant Henderson but claimed that he believed Sergeant Henderson was a security
guard or part of a neighborhood watch.
                                     DISCUSSION
       We appointed counsel to represent appellant on appeal. After examination of the
record, counsel filed an “Opening Brief” in which no issues were raised. On
March 28, 2014, we advised appellant that he had 30 days within which to personally
submit any contentions or issues which he wished us to consider. No response has been
received to date.

                                            2
       We have examined the entire record and are satisfied that appellant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal. 3d 436, 441.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             3